RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 21a0097p.06

                    UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



                                                           ┐
 WENDI C. THOMAS,
                                                           │
                                 Plaintiff-Appellant,      │
                                                            >        No. 20-6118
                                                           │
       v.                                                  │
                                                           │
 CITY OF MEMPHIS, TENNESSEE; JIM STRICKLAND,               │
 Individually; URSULA MADDEN, Individually,                │
                              Defendants-Appellees.        │
                                                           ┘

                        Appeal from the United States District Court
                     for the Western District of Tennessee at Memphis.
               No. 2:20-cv-02343—John Thomas Fowlkes, Jr., District Judge.

                                   Argued: April 27, 2021

                             Decided and Filed: April 30, 2021

            Before: SUHRHEINRICH, GRIFFIN, and DONALD, Circuit Judges.
                              _________________

                                          COUNSEL

ARGUED: Paul R. McAdoo, THE REPORTERS COMMITTEE FOR FREEDOM OF THE
PRESS, Brentwood, Tennessee, for Appellant. Bruce A. McMullen, BAKER, DONELSON,
BEARMAN, CALDWELL & BERKOWIZ, P.C., Memphis, Tennessee, for Appellees.
ON BRIEF: Paul R. McAdoo, THE REPORTERS COMMITTEE FOR FREEDOM OF THE
PRESS, Brentwood, Tennessee, for Appellant. Bruce A. McMullen, BAKER, DONELSON,
BEARMAN, CALDWELL & BERKOWIZ, P.C., Memphis, Tennessee, for Appellees. Michael
F. Smith, THE SMITH APPELLATE LAW FIRM, Washington, D.C., for Amici Curiae.
 No. 20-6118                 Thomas v. City of Memphis, Tenn., et al.                      Page 2


                                       _________________

                                             OPINION
                                       _________________

        BERNICE BOUIE DONALD, Circuit Judge. Plaintiff Wendi Thomas (“Plaintiff”), a
well-known media figure in Memphis, alleges that the City of Memphis (“the City” or
“Defendant”) excluded her from the City’s Media Advisory List in retaliation for her news
coverage of Mayor Jim Strickland. Plaintiff filed suit against the City, seeking injunctive and
declaratory relief based on her claims that the City’s actions amounted to violations of the First,
Fifth, and Fourteenth Amendments to the United States Constitution and Article I, Section 19 of
the Tennessee Constitution. Thirteen days after Plaintiff filed suit, the City changed its media
relations policy so that all media advisories would be posted on the City’s website or on
designated social media.

        The City moved for dismissal, and, finding that the City’s actions mooted Plaintiff’s
claims, the district court granted that motion. For the following reasons, we AFFIRM the
district court.

                                              I.

        Before adopting its current media relations policy, the City of Memphis maintained an
email listserv (“Media Advisory List”) to alert members of the media about newsworthy events
and activities in Memphis. Among the media members included on the Media Advisory List was
Plaintiff, who is a fixture of the Memphis journalism community and the founder, editor, and
publisher of MLK50: Justice Through Journalism (“MLK50”), an online news website with a
focus on issues at “the intersection of poverty, power, and public policy.” Through at least
January 22, 2018, Plaintiff’s personal Gmail address was included on the City’s Media Advisory
List. Plaintiff alleges that, at some point thereafter, the City removed that email address from the
Media Advisory List without notice to her.

        On May 13, 2019, Plaintiff emailed Ursula Madden (“Madden”), the City’s Chief
Communications Officer, and requested that three email addresses associated with MLK50 be
added to the Media Advisory List. The following day, Arlenia Cole (“Cole”), a media affairs
 No. 20-6118                   Thomas v. City of Memphis, Tenn., et al.                             Page 3


manager for the City, replied to Plaintiff, copied Madden’s official email account, and stated
“[w]ill do and thanks for the updates.”

        Several months later, Plaintiff recognized that the City had not added her to the Media
Advisory List when a journalist from another news outlet forwarded Plaintiff an email—dated
October 23, 2019—sent by the City to the listserv. Between October 29, 2019 and January 14,
2020, Plaintiff renewed her request via email on seven occasions and alleges that she left
voicemails with and sent text messages to Madden and Cole but never received a response.

        On March 16, 2020 and on April 13, 2020, Plaintiff’s counsel wrote letters to the City
explaining that the City’s refusal to add her to the listserv violated Plaintiff’s rights under both
the United States and Tennessee Constitutions. In a letter dated April 15, 2020, Jennifer Sink
(“Sink”), the City’s Chief Legal Officer acknowledged receipt of the March 16, 2020 letter but
stated that she could not respond immediately because the City had recently imposed a State of
Emergency in response to the COVID-19 pandemic. Sink did however note that she “[would]
respond as soon as able.”

        Plaintiff believes that her alleged removal and subsequent exclusion from the Media
Advisory List was “motivated by Defendants’ disapproval of [her] coverage of the City[,]”
because, in 2017, Madden declined her request for a one-on-one interview with Mayor
Strickland.

        In an email dated June 27, 2017, Madden wrote to Plaintiff: “You have demonstrated,
particularly on social media, that you are not objective when it comes to Mayor Strickland . . .
I won’t say that he will never do an interview with MLK50Memphis, but I will say that you’ve
given him no reason to consider it.”

        On May 13, 2020, Plaintiff filed an action under 42 U.S.C. § 1983 in the district court,
asserting claims against the City of Memphis, Mayor Strickland, and Madden1 for violations of
the First, Fifth, and Fourteenth Amendments to the United States Constitution and Article I,
Section 19 of the Tennessee Constitution. In her Complaint, Thomas alleges that her exclusion

        1
          The district court dismissed Thomas’ claims against Strickland and Madden on other grounds, and the
issues on appeal are limited to Thomas’ claims against the City.
 No. 20-6118                Thomas v. City of Memphis, Tenn., et al.                       Page 4


from the Media Advisory List “substantially disrupt[ed] and interfere[d] with her ability to
gather news and report on the City and Mayor Strickland.” In particular, she claims that her
exclusion from the Media Advisory List “disrupted and interfered with her efforts to the cover
the COVID-19 crisis” because the City was using the email listserv to “distribute login
information so that those on the [list] [could] attend and ask questions during daily virtual press
conferences hosted by the Joint Task Force via Zoom.”

       In her Complaint, Thomas sought the following relief:

       1) an injunction requiring the City to add her to the Media Advisory List, or,
          alternatively, requiring the City to contemporaneously provide her with all
          media advisories and other communications distributed to the Media Advisory
          List;
       2) an injunction requiring the City to “devise and publish explicit and
          meaningful standards” for the Media Advisory List, as well as procedures to
          give members of the media notice of the reasons for exclusion and an
          opportunity to contest their exclusion;
       3) a declaration that her exclusion from the Media Advisory List violated the
          First, Fifth, and Fourteenth Amendments; and
       4) a declaration that her exclusion from the Media Advisory List was
          unconstitutional, in violation of Article I, Section 19 of the Tennessee
          Constitution.

       On May 26, 2020, thirteen days after Plaintiff filed suit, the City adopted PM-62-28 (the
“new media relations policy”) “pursuant to which all media advisories would be made publicly
available on the City’s website and on various other social media platforms.” Effective that date,
the City now provides that “[m]edia advisories from the Mayor’s Communication Office
regarding news briefings, news conferences, and written statements will be posted on the City of
Memphis (COM) website at www.memphistn.gov and designated COM social media platforms.”
Further, the new media relations policy explicitly prohibits the City from using an email listserv
to send its media advisories and further provides that any employee who violates this new
policy—by attempting to recreate such a listserv—“will be subject to disciplinary action . . . up
to and including termination of employment.”

       On September 16, 2020, the district court dismissed as moot Plaintiff’s claims against the
City, finding that (1) the City “voluntarily ‘charted an entirely new course with [PM-62-28]’”
 No. 20-6118                     Thomas v. City of Memphis, Tenn., et al.                       Page 5


and “voluntarily ceased relying upon the Media Advisory List to disseminate media advisories;”
(2) “[i]n enacting [PM-62-28], the City undertook an internal review and obtained formal written
approval from the City’s Chief Legal Officer and Chief Human Resources Officer;” (3) the
process that led to the new media relations policy was “not ad hoc or discretionary,” but rather
was a “regulatory action” that involved the approval of “two different individuals working in two
different offices;” and (4) the City “affirmatively stated that [it] will not be using the Media
Advisory List or any other email listserv,” which “sufficiently represented that the City will not
return to the challenged practice of disseminating information through the Media Advisory List.”

           Plaintiff filed this appeal, contending that her claims against the City are not moot.

                                                    II.

           We generally review de novo a district court’s decision to dismiss for lack of subject-
matter jurisdiction under Rule 12(b)(1). Howard v. Whitbeck, 382 F.3d 633, 636 (6th Cir. 2004).
If the lower court, however, “does not merely analyze the complaint on its face, but instead
inquires into the factual predicates for jurisdiction, the decision on the Rule 12(b)(1) motion
resolves a ‘factual’ challenge rather than a ‘facial’ challenge, and we review the district court’s
factual findings for clear error.” Id. (citing RMI Titanium Co. v. Westinghouse Elec. Corp., 78
F.3d 1125, 1133–35 (6th Cir. 1996); United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.
1994); Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990)). The City’s
challenge to the existence of subject-matter jurisdiction in this case is a factual one because the
district court analyzed the Complaint in light of the City’s new media relations policy, which the
City contends deprives the Court of a factual predicate for jurisdiction. We therefore review the
district     court’s   factual   findings   for   clear    error   and   its   legal   conclusions   de
novo. See Howard, 382 F.3d at 636.

                                                    III.

           The sole issue before us in this appeal is whether Plaintiff’s claims for injunctive and
declaratory relief are moot after the City voluntarily ceased using the Media Advisory List in
favor of the new media relations policy. The City’s voluntary cessation of the Media Advisory
List will moot the case if the City can show (1) that “there is no reasonable expectation that the
 No. 20-6118                 Thomas v. City of Memphis, Tenn., et al.                        Page 6


alleged violation will recur” and (2) “interim relief or events have completely and irrevocably
eradicated the effects of the alleged violation.” Speech First v. Schlissel, 939 F.3d 756, 767 (6th
Cir. 2019) (internal citations omitted).

       Article III, § 2 of the United States Constitution vests federal courts with jurisdiction to
address “actual cases and controversies.” Coal. for Gov’t Procurement v. Fed. Prison Indus.,
Inc., 365 F.3d 435, 458 (6th Cir. 2004) (citing U.S. CONST. art III, § 2). Federal courts are
prohibited   from     rendering    decisions   that   “do   not   affect   the      rights   of   the
litigants.” Id. (citing Southwest Williamson Cty. Cmty. Assoc. v. Slater, 243 F.3d 270, 276 (6th
Cir. 2001)). A case becomes moot “when the issues presented are no longer live or parties lack a
legally cognizable interest in the outcome.” See Cleveland Branch, N.A.A.C.P. v. City of Parma,
Ohio, 263 F.3d 513, 530 (6th Cir. 2001) (quoting Cty. of Los Angeles v. Davis, 440 U.S. 625, 631
(1979)). The “heavy burden” of demonstrating mootness falls on the party asserting it. Friends
of the Earth, Inc. v. Laidlaw Envtl. Servs (TOC), Inc., 528 U.S. 167, 189 (2000).

       A case will generally not be dismissed where a plaintiff’s claim has been mooted by a
defendant’s voluntary cessation of allegedly improper behavior. Id. at 189. However, a case is
considered moot by the defendant’s voluntary cessation of the conduct at issue where the
defendant can show: (1) “there is no reasonable expectation that the alleged violation will recur”;
and (2) “interim relief or events have completely and irrevocably eradicated the effects of the
alleged violation.” Speech First, 939 F.3d at 767 (internal citations omitted); see also Laidlaw,
528 U.S. at 170 (“[A] defendant claiming that its voluntary compliance moots a case bears the
formidable burden of showing that it is absolutely clear the allegedly wrongful behavior could
not reasonably be expected to recur.”).

       “[T]he burden in showing mootness is lower when it is the government that has
voluntarily ceased its conduct[,]” because the government’s ability to “self-correct[] provides a
secure foundation for a dismissal based on mootness so long as [the change] appears
genuine.” Speech First, 939 F.3d at 767 (quoting Bench Billboard Co. v. City of Cincinnati,
675 F.3d 974, 981 (6th Cir. 2012)). “[W]e presume that the same allegedly wrongful conduct by
the government is unlikely to recur.” Id. However, “[w]hile all governmental action receives
some solicitude, not all action enjoys the same degree of solicitude . . . [the Court] takes into
 No. 20-6118                 Thomas v. City of Memphis, Tenn., et al.                    Page 7


account the totality of the circumstances surrounding the voluntary cessation, including the
manner in which the cessation was executed.” Id.

       In Speech First, we provided the following framework for addressing what degree of
solicitude—or deference—is owed to a government entity that voluntarily ceases allegedly
illegal conduct:

       Where the government voluntarily ceases its actions by enacting new legislation
       or repealing the challenged legislation, that change will presumptively moot the
       case unless there are clear contraindications that the change is not genuine.
       On the other hand, where a change is merely regulatory, the degree of solicitude
       the voluntary cessation enjoys is based on whether the regulatory processes
       leading to the change involved legislative-like procedures or were ad hoc,
       discretionary, and easily reversible actions.
       If the discretion to effect the change lies with one agency or individual, or there
       are no formal processes required to effect the change, significantly more than the
       bare solicitude itself is necessary to show that the voluntary cessation moots the
       claim.
       Where regulatory changes are effected through formal, legislative-like
       procedures, we have found that to moot the case the government need not do
       much more than simply represent that it would not return to the challenged
       policies.

Id. at 768–69 (citations omitted).

       Against that legal backdrop, we address each prong of the voluntary-cessation test.

       A. The district court did not err in concluding that the City met its burden in
          demonstrating that there is no reasonable expectation that it will re-implement
          the Media Advisory List.

       We first consider whether the City has established that there is no reasonable expectation
that the alleged violation will recur. Here, the City’s new media relations policy is not the
product of actual legislation but rather a regulatory change implemented by the Mayor’s office.
Therefore, the City is not entitled to a presumption of mootness, and we must resolve two issues:
(1) whether the City implemented the new media relations policy pursuant to a “legislative-like”
or “ad hoc” procedure; and (2) whether the City has demonstrated that the challenged practice is
not likely to recur. As to the second issue, if we find that the City changed its media relations
 No. 20-6118                 Thomas v. City of Memphis, Tenn., et al.                      Page 8


policy pursuant to a “legislative-like” procedure, the City need only make a “simpl[e]
represent[ation] that it would not return to the challenged policies” in order to moot the case. Id.
at 769. If the change in policy was “ad hoc, discretionary, and easily reversible[,]” the City must
show “significantly more than the bare solicitude itself” to demonstrate that the change in the
media relations policy moots Plaintiff’s claims. Id. at 768.

               1. The City’s change in media relations policy was “legislative-like.”

       Plaintiff contends that the City’s change in media relations policy was necessarily “ad
hoc” because the City generally has discretion to reverse its policies.         In support of that
argument, Plaintiff makes note of the fact that the City’s Personnel Policy and Procedure Manual
(“the Manual”) provides that the City “reserves the right to suspend, revise or revoke any of its
policies, procedures, and/or practices at any time without notice.” It also states that “[t]he
Director of Human Resources promulgates, publishes, and interprets all policies set forth in the
Personnel Manual[.]” The City responds that its “Media Relations Policy has never been part of
a formal ordinance, but rather is a formal policy promulgated by the Mayor’s Administration[,]”
and, as such, it did not come into force through a legislative vote. Despite this distinction,
Plaintiff and Amicus take issue with the fact that there was no formal legal requirement that
compelled the process the City went through to implement the change nor a requirement that the
City go through the same process again for further changes to the policy.

       When assessing the “formality” of a government’s regulatory change, we look to whether
the change became operative in a manner analogous to legislation, even if the process that led to
the change did not involve hallmarks of traditional legislative activity, such as elected officials
casting a vote or notice-and-comment rulemaking through an administrative tribunal.             For
example, in Hanrahan v. Mohr, 905 F.3d 947 (6th Cir. 2018), a group of media and prisoner
plaintiffs argued that a prison’s decision to change its media-access policy should not moot their
constitutional claim “because the policy changes were recent, made on the authority of a single
official, easily rescind[able], [and] significantly altered long established practices.” Id. at 960–
61 (internal quotations omitted) (alterations in original). We rejected that argument, noting that
the new policies had been “formally promulgated and approved by the [prison] director,” who
provided a sworn declaration that they would remain in place going forward and that the
 No. 20-6118                 Thomas v. City of Memphis, Tenn., et al.                      Page 9


interview requests by the plaintiffs had been granted under that new policy, as would similar
future requests. Id. at 961; see also Youngstown Publ’g Co. v. McKelvey, 189 F. App’x 402,
403–06 (6th Cir. 2006) (concluding that a challenge to a local city government’s policy—
specifically, an edict by the Mayor of Youngstown, Ohio “prohibiting members of his
administration from communicating with the Business Journal”—was mooted by the election of
a new mayor who eliminated the previous administration’s policy).

       On the other side of the “legislative-like”/“ad-hoc” spectrum is Speech First itself. In
Speech First, a university president and other senior officials changed the definitions of the terms
“harassing” and “bullying” from the school’s office of student conflict resolution website after
the plaintiff filed the complaint challenging the vagueness of the definitions. Speech First,
939 F.3d at 761–62. Despite the university’s assurance that the new definitions were “approved
by senior University officials, including the University’s president[,]” we rejected the
university’s contention that it had undergone a formal legislative-like process to implement the
changes. Id. We said as much because the university had failed to “point[] to any evidence
suggesting that it would have to go through the same process or some other formal process to
change the definitions again.” Id. We therefore deemed the changes to be “ad hoc” and
concluded that the university was entitled only to the lower form of solicitude that we afford
government entities in voluntary cessation cases.

       The City’s change in media relations policy was legislative-like and thus is different in a
significant way than the university’s change in definitions at issue in Speech First. In Speech
First, there was no indication that the approval process by which the university changed the
definitions was mandated, even though it involved high-level school officials. Here, in contrast,
the City has offered sworn testimony from its Chief Legal Officer stating that the City was
required to obtain formal written approval of the new policy from two high-ranking City
officers—Sink herself and the City’s Chief Human Resources Officer—and that the City “will
not be disseminating any further media advisories through the Media Advisory List or any other
media email listserv.” (emphasis added). Although the somewhat suspicious timing of the
City’s implementation of the new media relations policy—only 13 days after Plaintiff initiated
this action—might otherwise raise concerns about whether the change was genuine, Sink’s
 No. 20-6118                      Thomas v. City of Memphis, Tenn., et al.                                Page 10


sworn testimony establishes that the City went through a formal, organized process, even if self-
imposed.2

         We also note that Sink signed her sworn declaration under penalty of perjury and
submitted it to the district court. Thus, violation of that declaration could expose Sink to
possible prosecution for perjury or contempt. See 18 U.S.C. § 1621(2); 18 U.S.C. § 401(2).
Further, our sister circuits have mooted claims based on government policy that was changed
through sworn testimony provided by government officials. Brown v. Buhman, 822 F.3d 1151,
1170–72 (10th Cir. 2016) (finding action moot where a county prosecutor declared under penalty
of perjury that the plaintiffs would not be prosecuted for bigamy); Sossamon v. Texas, 560 F.3d
316, 325 (5th Cir. 2009) (finding that an affidavit of the executive director of Texas Department
of Criminal Justice stating that he had revised and ceased challenged practice mooted the
plaintiff’s claims and “obviate[d] any concern that the local prison officials might change their
minds on a whim”); Turner v. Tex. Dep’t of Crim. Justice, 836 F. App’x 227, 229 (5th Cir. Nov.
10, 2020) (finding as moot the prisoner’s religious discrimination claims, where the prison
director communicated through an affidavit that the prison’s new policy permitted beards and
headgear, and the prisoner “[could not] controvert [the director’s] affidavit and [had] put forth no
evidence to overcome the presumption of good faith to which government actors are entitled”).

         Plaintiff and Amicus both interpret Speech First to suggest that every regulatory change
that is not implemented pursuant to a legally mandated process is necessarily “ad hoc.” This
interpretation of Speech First would reduce the first factor of the analysis to an inquiry only as to
whether the law in question was implemented by traditional legislation. However, Speech First
makes clear that even within the “non-legislation” category, there is still a category of regulatory
changes that are “legislative-like.” For that reason, we reject Plaintiff’s contention that the
City’s change in media relations policy was not formal simply because the City did not follow


         2
           It is not apparent that Sink’s affidavit carries the same legal force as an actual government rule, but we
conclude that, in this case, it establishes a controlling statement of the City’s future intention regarding its media
relations policy. Compare with Ostergren v. Frick, --- Fed. App’x ---, 2021 WL 1307433, at *5 (6th Cir. Apr. 8,
2021) (“Here, [the Tax Commission] simply voted in a public meeting to discontinue and stop enforcing the
NDA. It appears that the Tax Commission could simply vote to reinstate the NDA—and begin enforcing it again—
at a subsequent meeting.”). In other words, the City has established a boundary or parameter that it will not revert
back to the Media Advisory List, even if it has the discretion to change the media relations policy without notice.
 No. 20-6118                     Thomas v. City of Memphis, Tenn., et al.                                 Page 11


“the procedures the City [Council] would have to utilize to repeal or replace an ordinance[.]”
(Appellant Br. at 38–41) (citing Memphis, Tenn., Charter & Related Laws, art. 40, § 354 and
noting that “[t]o pass an ordinance, a majority of the City Council must vote in favor of the
proposed ordinance at ‘three regular meetings’ of the City Council.”).3

         Under these circumstances, we conclude that (1) the City has sufficiently engaged in a
legislative-like procedure, and (2) there is no indication that the City would not follow the
same—or a similar—process in the future were it to change the policy again. As the City aptly
points out, to find these procedures “insufficient would essentially narrow the solicitude afforded
to government entities to only situations involving actual legislation[.]” (emphasis added). See
also Sossamon, 560 F.3d at 325 (“Without evidence to the contrary, we assume that formally
announced changes to official government policy are not mere litigation posturing.”)
Accordingly, we find that the City’s change in media relations policy was “legislative-like.”

                  2. The City has demonstrated that the challenged conduct will not recur.

         Because the City’s change in media relations policy was “legislative-like,” the City need
only demonstrate that it will not revert to the Media Advisory List for us to conclude that the
challenged activity is not likely to recur.

         Despite Plaintiff’s speculation that the City might re-implement the Media Advisory List,
there is nothing in the record that would suggest the City is likely to return to its old ways, and
Plaintiff has not otherwise cast doubt on the City’s good faith in promulgating the new policy.
Moreover, as explained above, to find that the change in policy was a sham, “we would have to
conclude that the [City’s] highest-ranking [legal officer] [] had engaged in deliberate
misrepresentation to the court.” Brown, 822 F.2d at 1170. On the record before us, there is no
basis for us to make that conclusion.


         3
           For the same reason, we reject Amicus’ invitation to scrutinize “the formalities of the Memphis city
government.” Amicus points out that the Memphis Charter provides the Mayor with the “power to suspend any City
officer for misconduct or dereliction in office . . . ”. (Amicus Br. at 7) (quoting Memphis, Tenn., Charter & Related
Laws, art. 27, § 181). Amicus suggests that because the Mayor’s subordinates serve at his pleasure, their
involvement in implementing any new City policy somehow makes that policy less formal. However, Amicus
provides no legal support that would lead us to conclude that the City’s policy should carry less force or legitimacy
simply because at-will government employees played key roles in its implementation.
 No. 20-6118                 Thomas v. City of Memphis, Tenn., et al.                     Page 12


       As a result, the possibility of the City’s reversion to the Media Advisory List is merely
theoretical, and the theoretical possibility of reversion to an allegedly unconstitutional policy is
simply not sufficient to warrant an exception to mootness in this case. See Larsen v. U.S.
Navy, 525 F.3d 1, 4 (D.C. Cir. 2008) (“[T]he mere power to reenact a challenged policy is not a
sufficient basis on which a court can conclude that a reasonable expectation of recurrence
exists.” (brackets omitted)); see also Martinko v. Whitmer, 465 F. Supp. 3d 774, 777 (E.D. Mich.
2020) (“Plaintiffs’ assertion that ‘there is a good chance that these restrictions will come
back’…is pure speculation and does not suffice to avoid the conclusion that their request for
prospective injunctive and declaratory relief is moot.”). To whatever extent the Manual provides
the Mayor’s office with the authority to change policies, it does not mean that the City will do so,
or even that it is likely to do so. Cf. City of Mesquite v. Aladdin’s Castle, 455 U.S. 283, 289–90
(1983) (rejecting a city government’s argument that the repeal of a challenged ordinance mooted
an appeal, where the city announced its intention to reenact the unconstitutional ordinance).

       In any event, in our voluntary cessation cases involving government entities, our primary
concern is not the mere possibility that the government could revert to a challenged practice but
whether there is evidence that the government will “flip-flop” or has altered its conduct solely in
response to litigation. See, e.g., A. Philip Randolph Inst. v. Husted, 838 F.3d 699, 713 (6th Cir.
2016), rev’d on other grounds, 138 S. Ct. 1833 (2018) (finding case not moot where the
defendant’s directive issuing a new voter form “d[id] not inspire confidence” that the voluntary
cessation was genuine, because the form at issue was amended “on a relatively frequent basis—
at least four times in the last nine years, not counting the most recent revision” and there was no
suggestion of a definitive commitment on the part of officials to refrain from reverting back to
the form that was the subject of the lawsuit, let alone a sworn declaration stating as much);
Brandywine, Inc. v. City of Richmond, Ky., 359 F.3d 830, 836 (6th Cir. 2004) (finding as moot
claims for injunctive and declaratory relief brought by operators of adult bookstore who lost their
business license after being cited for zoning violation, where the city repealed allegedly
unconstitutional provisions of zoning ordinance, “legislators had [not] publicly expressed an
intention to re-enact the offending legislation […] [and] the passage of [the new ordinance]
provide[d] sufficient assurance that [the challenged ordinance] [would] not be re-enacted.”); Ky.
Right to Life, Inc. v. Terry, 108 F.3d 637 (6th Cir. 1997) (finding as moot the plaintiffs’ claims
 No. 20-6118                   Thomas v. City of Memphis, Tenn., et al.                    Page 13


challenging portions of an amended state statute, despite the plaintiffs’ argument that the state
was free to reenact prior statutory scheme, where there was no evidence of a “recalcitrant
legislature” and the record was “devoid of any expressed intention by the Kentucky General
Assembly to reenact the prior legislative scheme”); Brower v. Nuckles, 182 F.3d 916, 1999 WL
435173, at *2 (6th Cir. 1999) (unpublished table decision) (“The defendants’ expressed intent to
revoke the prior policy of prohibiting the use of open-flame candles, as stated in the deputy
director’s state-wide memorandum to all wardens, indicates that they have removed the
challenged restriction . . . [T]he mere possibility that the defendants might reinstate the policy is
insufficient to entitle [the plaintiff] to equitable relief.”).

        Here, there is simply no indication that the City intends to repeal the new policy. The
City enacted a new media policy that not only resolved Plaintiff’s particularized grievances, but
completely overhauled its media policy as to all media members. See Int’l Outdoor, Inc. v. City
of Troy, 974 F.3d 690, 699 (6th Cir. 2020) (finding that “extensive changes to other terms” of
challenged regulation weighed in favor of finding mootness) (emphasis added). There is also no
indication that the City has ever defended its use of the Media Advisory List. This is another
distinguishing feature from Speech First, where, despite the university’s rescinding of the
definitions, the university “continue[d] to defend its use of the challenged definitions” and
refused to make a commitment not “to reenact” them. Speech First, 939 F.3d at 769–770. In
fact, the City has even gone a step further than disavowing the Media Advisory List—it has
expressly stated that it “will not” use it again. Moreover, any individual City employee who
attempts to recreate such a list would “be subject to disciplinary action” for violating the City’s
new policy. That aspect of the policy creates a self-enforcing mechanism that makes it only
more likely that the change will be permanent.

        In the end, “the question the voluntary cessation doctrine poses [is]: Could the allegedly
wrongful behavior reasonably be expected to recur?” Already, LLC v. Nike, 568 U.S. 85, 92
(2013). There is simply nothing in the record that would indicate that the City is reasonably
likely to re-implement the Media Advisory List and/or email listserv, much less that it would
then fail to respond to Plaintiff’s requests to be included on those lists. Plaintiff’s general
assertion that the City acted out of retaliatory animus against her is simply not a sufficient reason
 No. 20-6118                Thomas v. City of Memphis, Tenn., et al.                     Page 14


to assume that the City will revert back to a policy that, after internal deliberations, it has
expressly disavowed and expressly prohibited from reenactment. If the City’s statements and
testimony are to have any meaning at all, we do not see a reasonable possibility that the City will
return to its previous policy anytime soon. The record in this case demonstrates that the Media
Advisory List has been eliminated for good, and, as such, the City’s change in media relations
policy is “genuine” and “provides a secure foundation” for us to conclude that the challenged
practices are not likely to recur. Mosley v. Hairston, 920 F.2d 409, 415 (6th Cir. 1990) (internal
quotation marks omitted).

       B. The City has met its burden in demonstrating that its change in media relations
          policy completely and irrevocably eradicated the effects of the challenged
          conduct.

       The district court did not explicitly address the second prong of the voluntary-cessation
analysis: whether “interim relief or events have completely and irrevocably eradicated the effects
of the alleged violation.” Davis, 440 U.S. at 631. Nevertheless, the parties present arguments as
to this factor, and because it implicates our jurisdiction, we must consider it sua sponte. Bonner
v. Perry, 564 F.3d 424, 426 (6th Cir. 2009).

       For mostly the same reasons as stated above, we conclude that the City’s change in media
relations policy has completely and irrevocably eradicated the effects of the alleged violation.
Sink’s declaration makes clear that, as part of the new media relations policy, the City “has
posted all media advisories on [its Twitter account]” and “on www.memphistn.gov.” To the
extent that Plaintiff is concerned that she will suffer further harm from the new media relations
policy going forward, the harmful effects would stem from the new policy, not the Media
Advisory List.

       Plaintiff contends that “[t]he new media policy does nothing to eradicate the effects of the
City’s repeated refusal to add her to the Media Advisory List, which resulted in her missing
opportunities to learn and gather news about the City, including the joint virtual press
conferences related to the ongoing [COVID-19] pandemic.” However, Plaintiff’s argument is
misplaced, because other than costs and attorney’s fees, Plaintiff did not seek damages or any
other relief from any alleged injuries that would persist after the City changed policies. As we
 No. 20-6118                       Thomas v. City of Memphis, Tenn., et al.                                   Page 15


have explained, dismissal on mootness grounds is mandatory “[i]f after filing a complaint the
claimant loses a personal stake in the action, making it ‘impossible for the court to grant any
effectual relief[.]’” Hrivnak v. NCO Portfolio Mgmt., Inc., 719 F.3d 564, 567 (6th Cir. 2013)
(quoting Church of Scientology v. United States, 506 U.S. 9, 12 (1992)). Any injunction or order
declaring Plaintiff’s alleged removal from the Media Advisory List unconstitutional would
amount to exactly the type of advisory opinion that Article III prohibits. We thus cannot
conclude that an injunction against the City would have any practical effect.4

                                                          IV.

         Because the voluntary-cessation exception to mootness is not applicable to this case, the
district court did not err in granting the City’s motion to dismiss. We therefore AFFIRM the
judgment of the district court.




         4
          Plaintiff also argues that “[t]the public interest in having this [case] decided is strong and militates against
a finding of mootness.” Plaintiff essentially contends that the Court has the authority to hear a non-live dispute
whenever the resolution of important legal questions will serve the public. Plaintiff did not raise this argument
before the district court, and we typically do not consider arguments presented for the first time on appeal. United
States v. Ellison, 462 F.3d 557, 560 (6th Cir. 2006). Even so, this Circuit has rejected the existence of any such
“public-interest” exception in the voluntary-cessation context. See Fialka-Feldman v. Oakland Univ. Bd. of Trs.,
639 F.3d 711, 715 (6th Cir. 2011) (“A stand-alone public interest exception to Article III has no meaningful
pedigree. The Supreme Court has never recognized any such exception and in several instances has refused to adopt
one.”).